Citation Nr: 0413168	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had service with the Recognized Guerrillas from 
June 11, to October 26, 1945.  He died on May [redacted], 1982.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claim.


FINDINGS OF FACT

1.  In November 1985, the RO denied reopening the previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  The appellant did not appeal.

2.  Evidence received since the November 1985 RO decision is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim 
for service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The November 1985 RO decision which denied reopening the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received since the November 1985 RO decision 
is not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her  claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VA satisfied this duty by means of a letter to the appellant 
from the RO dated in November 2003, and the discussions in 
the December 2002 rating decision and  April 2003 Statement 
of the Case (SOC).  By means of these documents, the 
appellant was told of the requirements to establish a 
successful claim and the reasons for the denial of her claim.  
Although the section 5103(a) notice provided to the appellant 
in November 2003 was deficient as to its timing, this error 
is nonprejudicial because, upon receipt of content-complying 
notice, the appellant produced only duplicate evidence which 
was already of record and had been considered by the RO.  
Accordingly, the disposition of her claim would not have been 
different had she received pre-adjudicatory notice.  
Moreover, even though the appellant was not specifically 
asked to submit any evidence in her possession pertaining to 
the claim, she was told about the information and evidence 
needed from her, which would elicit any relevant evidence in 
her possession.  More importantly, she reported in March 2003 
that she had already submitted all supporting documentation 
in support of her claim.  Thus, the appellant has been 
provided with the requisite notice as required by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The appellant has 
provided argument in support of her claim and submitted 
evidence and information as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and his post-service treatment records, as discussed 
below.  There is no indication of relevant available medical 
records that the RO failed to obtain.  As the Board herein 
determines that new and material evidence has not presented 
to reopen the appellant's claim, a VA medical opinion is not 
warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2003).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


New and material evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed. Reg 45620 (2001). Those provisions are 
only applicable to claims filed on or after August 29, 2001.  
As the appellant's claim of new and material evidence was 
received on September 24, 2002, the new regulatory criteria 
are applicable.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for active tuberculosis may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
three years from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  A diagnosis of active pulmonary tuberculosis by a 
private physician on the basis of an examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinic, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374 (2003).

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death by 
rating action dated in March 1983, findings that there was no 
disability of service origin which was related to the 
veteran's death.  The appellant did not appeal.

Pursuant to a renewed claim filed by the appellant, by rating 
action dated in November 1985, the RO determined that new and 
material evidence had not been received to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.  Likewise, the appellant did not appeal this 
decision, and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).  
Although a copy of the letter notifying the appellant of the 
November 1985 decision is not associated with the claims 
folder, the appellant is presumed to have received the 
appropriate notification.  See Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926)); Warfield v. Gober, 10 Vet. App. 483 (1997).  She 
has not argued otherwise and there is no evidence suggesting 
improper notification. See Baxter v. Principi, 17 Vet. App. 
407 (2004).

At the time of the November 1985 RO decision, the evidence of 
record included the veteran's service records.  In March 
1947, he denied incurring any wounds or illnesses during 
service.  However, a Certificate of Relief from Active Duty 
indicated that the veteran was discharged in October 1945 due 
to anemia and trachoma.  The certificate of death showed that 
the cause of the veteran's death was far advanced pulmonary 
tuberculosis.  Also of record were numerous affidavits from 
lay people concerning the onset of the veteran's 
tuberculosis. 

In April 1957, Marcelino P. Benoza, M.D. provided a statement 
indicating that he treated the veteran for almost three years 
for pulmonary tuberculosis.  However, he said that no 
laboratory or x-ray examinations were performed.   In 
subsequent statements, he reported that based upon review of 
records, physical examination, and x-rays, it was his opinion 
that the veteran had tuberculosis secondary to malaria.  Dr. 
Benoza also later stated that he had treated the veteran for 
tuberculosis since 1945 and that it was incurred during 
service.  In January 1977, Dr. Benoza clarified that although 
no chest x-ray or laboratory examination was performed, based 
upon the veteran's history and physical examination, he felt 
that he had pulmonary tuberculosis incurred during service.

In September 1957, February 1958, and August 1982, Pedro B. 
Bautista, M.D. reported that he treated the veteran from 
January 1946 to December 1949 for pulmonary tuberculosis.   
It was noted that no laboratory examination was made, and 
that he had no medical records.  

In November 1985, the RO also considered treatment records 
from the Veterans Memorial Medical Center dated in 1972, 
diagnosing the veteran as having pulmonary tuberculosis, with 
a description of a May 1972 chest x-ray.
A statement dated in March 1985 from J. L. Viray, M.D. showed 
that the veteran had been treated for pulmonary tuberculosis, 
far advanced, and severe anemia, in May 1982.  It was noted 
that he had been under the physician's care since 1950 or 
1951 for the same lung ailment from which he did not 
completely recover.
 
Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.   38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers. "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

The evidence received subsequent to November 1985 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In September 2002, the appellant sought to reopen her claim 
for service connection for the cause of the veteran's death.  
She provided a medical certificate from D. H. Polintan, M.D., 
dated in September 2002, indicating that the veteran was 
treated in May 1982 for high grade fever and cough.  The 
impression was acute bronchitis.  She also provided a copy of 
the veteran's death certificate; copies of his service 
records; and copies of the records from the Veterans Memorial 
Medical Center, dated in 1972. 

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.
The death certificate, service records, and hospital 
treatment records from the Veterans Memorial Medical Center 
are not new.  They were of record at the time of the November 
1985 rating action.

Likewise, the appellant's contentions concerning the onset of 
the veteran's tuberculosis and the cause of his death are not 
new.  Her statements are essentially a repetition of his 
previous assertions that were before the RO in 1985, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the onset of any such condition are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The medical certificate from Dr. Polintan, although not 
previously of record, does not by itself or when considered 
with previous evidence of record, relate to the fact that the 
veteran's death was caused by a disease or injury that was 
the result of his period of active service.  The Court has 
held that additional evidence, which consists of records of 
post-service treatment that do not indicate that a condition 
is service connected, is not new and material.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993).  This evidence shows only that the 
veteran was treated for acute bronchitis many years after his 
separation from service, and does not link this disability to 
active service or to his death.

Accordingly, the Board finds that the evidence received 
subsequent to November 1985 is not new and material and does 
not serve to reopen the claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.156(a) (2003).

ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



